Opinion by
Ekwall, J.
As the merchandise in question was appraised on August 10, 1938, it was found that the appraisement is subject to the conditions as set forth in section 499 as amended by the Customs Administrative Act of 1938, section 16 (a), effective July 25, 1938. It was therefore held that the plaintiff *421did not “establish that merchandise in the packages or quantities not designated for examination, or not actually examined, was different from that actually examined.” In fact, it was conceded by counsel for the plaintiff that “there was no difference in quality of the goods on the invoices coming under” the Customs Administrative Act. As the plaintiff has failed to sustain the burden of proof the protests were overruled.